DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al (WO 2020/100924 A1) in view of Chen et al (US 2016/0130500A1).
	Kashiwagi discloses a composition comprising
	(i) a heptavalent oxidant chosen from H5IO6 or HIO4 (orthoperiodic acid or metaperiodic acid; see English translation at paragraph [0009], [0015]);
	(ii) an alkylammonium hydroxide compound (such as TMAH, [0019]);
	(iii) water (“aqueous solution” [0010]);
wherein said composition has a pH of 8-11 [0008], preferably 9-10.6 [0023].

	As to amended claim 1, Kashiwagi fails to disclose to include alkylphosphonium hydroxide compound.   Chen teaches compositions for etching materials such as ruthenium (see abstract) that include periodic acid [0027].  Chen also teaches that the composition may include either alkylammonium hydroxide, such as TMAH, or tetrabutylphosphonium hydroxide as alternative strong base compounds for the composition [0026].  Thus, Chen teaches that the ammonium and phosphonium hydroxide compounds are obvious alternatives for each other and expected to be both be useful to provide properties of strong base materials for etchant compositions.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a tetrabutylphosphonium hydroxide in the composition of Kashiwagi because Chen teaches it is a useful alternative compound for tetramethylammonium hydroxide, and expected to behave in the same manner as a strong base compound.
	As to claim 4, see the rejection of claim 1, which teaches tetrabutylphosphonium hydroxide.
	As to claim 5, Kashiwagi discloses a 
(iv) bicarbonate buffering compound (ammonium bicarbonate, [0040], Table 8, [0008].)

	(i) 1-10 wt% [0009], preferably 3.5-7 wt% [0016];
	(ii) 0.5-10 wt%, preferably 4-7 wt% [0020];
	(iii) balance water (Table 8);
	(iv) 0.1-5 wt%, preferably 1-2 wt% [0018].
These ranges overlap with the cited ranges.  An example is also within the cited range (Table 8, example 15, (i) 9.11 wt%, (ii) 9.108 wt%, (iii) 1.18 wt%, (iv) remaining part.) Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The composition of Kashiwagi has a largely overlapping ranges of components and for the same purpose as the instant invention, that of removing ruthenium, and therefore anticipates the cited range with sufficient specificity.
	As to claims 13-14, see the rejection of claim 1.
	As to claim 15, Kashiwagi discloses that the composition is for removing ruthenium from a microelectronic device [0001]-[0002].
As to claim 16, Kashiwagi fails to disclose to include a corrosion inhibitor.  Chen teaches a composition similar to Kashiwagi comprising a periodic acid [0027], TMAH [0026] and water [0031] that also includes a corrosion inhibitor [0030].  Corrosion inhibitors are common to include in metal etchants.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a corrosion inhibitor in the method of Kashiwagi because Chen teaches a corrosion inhibitor is useful for periodic acid etchants, and it is expected to give the predictable result of inhibiting corrosion during etching.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al (WO 2020/100924 A1) in view of in view of Chen et al (US 2016/0130500A1), as applied to claim 5, and further in view of Heo (US 2014/0038398 A1).
	As to claim 6, Kashiwagi fails to disclose sparging with carbon dioxide. Heo teaches an alkaline solution in which carbon dioxide is mixed in with water to form a buffer solution.  [0039]. The advantage of the buffer solution is that it may remove particles caused by etching. [0049]. Kashiwagi already recognizes the importance of including a buffer solution.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide carbon dioxide as cited in the modified composition of Kashiwagi because Heo teaches that is it a useful form of a buffer solution, and such is expected to provide buffering in the composition of Kashiwagi, which is ready for buffering.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al (WO 2020/100924 A1) 
	Kashiwagi discloses a composition comprising
	(i) a heptavalent oxidant chosen from H5IO6 or HIO4 (orthoperiodic acid or metaperiodic acid; see English translation at paragraph [0009], [0015]);
	(ii) an alkylammonium hydroxide compound (such as TMAH, [0019]);
	(iii) water (“aqueous solution” [0010]);
wherein said composition has a pH of 8-11 (“wherein the pH of the removal composition … is 8 or more and less than 11” [0008], preferably 9-10.6 [0023].
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.  Here, they are both expected to etch ruthenium. 
	As to the cited pH range of “about 10.5 to about 12.2” the range of up to 11 overlaps with the range of “about 10.5” through 11.  In addition, it is obvious to provide a higher pH range because the composition is expected to etch, albeit at a lower rate.  When removing thin films or films close to another layer, it can be desired to have low etch rates in order to have control over the etch process.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide for a pH up to 12.2 in the composition of Kashiwagi because Kashiwagi teaches that the pH affects the etch rate, which can be optimized for best results according to the amount desired to be removed and the control desired over the removal process.	As to claims 18-19, see the rejection of claim 1. 
	As to claim 20, Kashiwagi discloses a 
(iv) bicarbonate buffering compound (ammonium bicarbonate, [0040], Table 8, [0008].)

Response to Amendment
Applicant’s arguments, see page 5, filed 2/18/21, with respect to the 35 USC 102 rejection has been fully considered and are persuasive.  This rejection has been withdrawn. 
However, Kashiwagi is still relied upon to reject the claims as obvious under 35 USC 103 over Kashiwagi in view of Chen.
Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive, to the extent the still apply.
It is acknowledged that Kashiwagi does not anticipate a claim that is limited to alkylphosphonium hydroxide.  However, this is obvious in view of the teaching of Chen that they are useful alternative strong bases to include in periodic acid etchants, as explained in the rejection above.
It is not agreed that Kashiwagi teaches away from the use of higher pH values.  While Kashiwagi may not desire to etch at slow rates, others may desire to etch at slow rates in order to remove a film with control or according to the relative materials and etch rate selectivities present with surrounding materials.  Therefore, it is obvious to vary the pH to the higher ranges.  In addition, the pH range taught by Kashiwagi still overlaps with the cited range, see the rejection above, and the full pH range is expected to be useful for etching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713